Citation Nr: 0639968	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
claimed as deaf condition.

2.  Entitlement to service connection for vision problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

As much as the Board regrets further delay in the 
adjudication of these claims, it finds that further 
development is needed before a decision can be issued on 
their merits.  Further development would ensure that the 
veteran's due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are 
met.  The specific bases for remand are set forth below.  

The veteran's claims were remanded in June 2006 in order to 
obtain records from the VA outpatient clinic in Ponce, Puerto 
Rico and to schedule appropriate VA compensation and pension 
(C&P) examinations in connection with his claims.  The RO 
complied with the Board's remand orders, as the outpatient 
treatment records were obtained and the VA examinations were 
scheduled.  More specifically, a C&P exam inquiry indicates 
that audio and eye examinations requested on July 5, 2006 
were cancelled by the RO but re-requested on July 13, 2006.  
A letter dated July 17, 2006 informed the veteran that the 
examinations were scheduled for August 2, 2006 and August 3, 
2006.  The veteran failed to report for these examinations, 
however, and it appears that he did not receive sufficient 
notice, since a certified mail receipt signed by the veteran 
indicates that he received the July 17, 2006 letter on August 
4, 2006.  Consequently, the requested examinations must be 
rescheduled and the veteran should receive ample notification 
of their scheduled date(s).  

The veteran is hereby notified that it is his responsibility 
to report for the examinations, if scheduled, and to 
cooperate in the development of the case.  The consequences 
of failing to report for a scheduled VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 
3.158 and 3.655 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current visual 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
was incurred or aggravated (that is, the 
disorder preexisted entry into service 
and increased in disability during 
service) during the veteran's active 
military service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current severity of his 
hearing loss and providing an opinion as 
to etiology.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the veteran's hearing 
loss is related to service.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and the examiner should explain 
the reason(s) for the opinion(s).  

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental SOC and allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


